DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2019 was filed after the mailing date of the application on May 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 20180114569A1), Hekmatshoartabari (US 20190147329A1), and Kim (US010340002B1).
7.	As per Claim 1, Strachan teaches a hardware accelerator, comprising:  a crossbar array programmed to calculate node values of a neural network (calculating node values for neural networks, hardware accelerators may include a crossbar array programmed to calculate node values, [0013]), the crossbar array comprising:  a plurality of weight row lines; a plurality of weight column lines; and a plurality of memory cells, each of the plurality of memory cells being coupled across an intersection of one or the plurality of weight row lines and one of the plurality of weight column lines (input voltage signal from each row line of the crossbar is weighted by the conductance of the resistive devices in each column line, [0012], crossbar array 102 may be a configuration of parallel and perpendicular lines with memory cells coupled between lines at intersections, crossbar array 102 may include a plurality of row lines 104, a plurality of column lines 106, and a plurality of memory cells 108, a memory cell 108 may be coupled between each unique combination of one row line 104 and one column line 106, [0017]), and each of the plurality of memory cells being programmed according to a weight matrix to output a calculated node value of the neural network across each of the plurality of weight column lines (memory cells 108 may be positioned to calculate a new node values of an input vector of node values with respect to a weight matrix, [0019], memory cells 108 of crossbar array 102 may be programmed according to a weight matrix of a neural network, a weight matrix may represent a compilation of operations of a neural network, value stored in the memory ells 108 may represent the values of a weight matrix, weight matrix may be mapped onto crossbar array 102, [0025], hardware accelerator 100 may calculate node values by applying voltages along row lines 104 of the crossbar array 102 and collecting the currents through column lines 106 and generating new node values 114, on each column line 106, every input voltage is weighted by the corresponding memristance and the weighted summation is reflected at the output current, [0031]).
	However, Strachan does not teach wherein the node values are calculated in accordance with regularization of the neural network to selectively reduce the number of weights and a number of weight column lines.  However, Hekmatshoartabari teaches wherein the node values are calculated in accordance with regularization of the neural network to selectively reduce the number of weights (in an appropriately-trained neural network, particularly with regularization, the resulting weights are generally small, [0087]) and a number of weight column lines (sharing the weight block and column lines between the sensor array and the classification block is beneficial in reducing the hardware and may result in a smaller system footprint, [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strachan so that the node values are calculated in accordance with regularization of the neural network to selectively reduce the number of weights and a number of weight column lines because Hekmatshoartabari suggests that this reduces the hardware and results in a smaller system footprint [0045].
	However, Strachan and Hekmatshoartabari do not expressly teach a plurality of periphery circuitry elements, wherein each of the plurality of periphery circuitry elements corresponds to a respective column line of the plurality of column lines.  However, Kim teaches a plurality of periphery circuitry elements (130, Fig. 1), wherein each of the plurality of periphery circuitry elements corresponds to a respective column line of the plurality of column lines (CL) (separate blocks of peripheral circuitry 120 connected to respective row control lines RL as well as separate blocks of peripheral circuitry 130 connected to respective column control lines CL, col. 4, lines 37-44; Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strachan and Hekmatshoartabari to include a plurality of periphery circuitry elements, wherein each of the plurality of periphery circuitry elements corresponds to a respective column line of the plurality of column lines because Kim suggests that this is needed in order to update weight values of the memory cells (col. 5, lines 21-30).
8.	As per Claim 8, Strachan teaches wherein the crossbar array is programmed to calculate the node values of a neural network [0013].
However, Strachan does not teach calculating the node values in accordance with regularization of the neural network by integrating a regularization function into training the neural network.  However, Hekmatshoartabari teaches calculating the node values in accordance with regularization of the neural network by integrating a regularization function into training the neural network [0087].  Since Strachan teaches wherein the crossbar array is programmed to calculate the node values of a neural network [0013], this teaching from Hekmatshoartabari can be implemented into the crossbar array of Strachan so that the crossbar array is programmed to calculate the node values in accordance with regularization of the neural network by integrating a regularization function into training the neural network.  This would be obvious for the reasons given in the rejection for Claim 1.
9.	As per Claim 10, Claim 10 is similar in scope to Claim 1, except that Claim 10 has the additional limitation wherein the plurality of weight columns is a finite number of weight column lines.  Strachan teaches wherein the plurality of weight columns is a finite number of weight column lines (M column lines, [0018]).  Thus, Claim 10 is rejected under the same rationale as Claim 1 along with this additional teaching from Strachan.
10.	As per Claim 11, Strachan teaches wherein the crossbar array is programmed to calculate the node values of a neural network [0013].
However, Strachan does not teach calculating the node values in accordance with regularization of the neural network to selectively reduce the number of weights to enforce the finite number of weight column lines for the crossbar array by integrating a regularization function into training the neural network.  However, Hekmatshoartabari teaches calculating the node values in accordance with regularization of the neural network to selectively reduce the number of weights to enforce the finite number of weight column lines by integrating a regularization function into training the neural network [0087, 0045].  Since Strachan teaches wherein the crossbar array is programmed to calculate the node values of a neural network [0013], this teaching from Hekmatshoartabari can be implemented into the crossbar array of Strachan so that the crossbar array is programmed to calculate the node values in accordance with regularization of the neural network to selectively reduce the number of weights to enforce the finite number of weight column lines for the crossbar array by integrating a regularization function into training the neural network.  This would be obvious for the reasons given in the rejection for Claim 1.
11.	As per Claim 12, Strachan teaches the hardware accelerator, comprising the crossbar array [0013] comprising the finite number of weight column lines [0018].
	However, Strachan does not teach wherein the finite number of weight column lines for the crossbar array adapts the crossbar array such that a circuit area associated with the hardware accelerator is reduced.  However, Hekmatshoartabari teaches wherein the finite number of weight column lines adapts the array such that a circuit area is reduced [0045].  Since Strachan teaches the hardware accelerator, comprising the crossbar array [0013] comprising the finite number of weight column lines [0018], this teaching from Hekmatshoartabari can be implemented into the hardware accelerator of Strachan so that the finite number of weight column lines for the crossbar array adapts the crossbar array such that a circuit area associated with the hardware accelerator is reduced.  This would be obvious for the reasons given in the rejection for Claim 1.
12.	Claims 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 20180114569A1), Hekmatshoartabari (US 20190147329A1), and Kim (US010340002B1) in view of Park (US 20190347555A1) and Desai (US 20190041961A1).
13.	As per Claim 2, Strachan, Hekmatshoartabari, and Kim are relied upon for the teachings as discussed above relative to Claim 1.  Strachan teaches the crossbar array comprising the plurality of weight column lines [0012, 0017], and a weight matrix [0019].
	However, Strachan, Hekmatshoartabari, and Kim do not teach wherein the crossbar array is programmed to selectively determining pruned weights that are eliminated from the weight matrix.  However, Park teaches selectively determining pruned weights that are eliminated from the weight matrix (in the pruned weight matrix, a weight being a zero value does not affect a result of the multiplication between the weight matrix and an input vector, so that the weight matrix can be formatted so as not to load weights having zero values into a memory, [0009]).  Since Strachan teaches the crossbar array [0012, 0017], this teaching from Park can be implemented into the crossbar array of Strachan so that the crossbar array is programmed to selectively determining pruned weights that are eliminated from the weight matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strachan, Hekmatshoartabari, and Kim so that the crossbar array is programmed to selectively determining pruned weights that are eliminated from the weight matrix because Park suggests that this reduces a data size [0009, 0041].
However, Strachan, Hekmatshoartabari, Kim, and Park do not teach determining pruned weight column lines from the plurality of weight column lines that correspond to each of the determined pruned weights.  However, Desai teaches determining when weight is zero during training, and eliminating the entire clock (performing clock gating) for any zero values, thus saving compute power for zero activations [0206].  Since Strachan teaches the plurality of weight column lines [0012, 0017], this teaching from Desai can be implemented into the weight column lines of Strachan so that it determines the weight column lines with weight that is zero, and performs clock gating for those weight column lines so that they are pruned.  Thus, the combination of Strachan and Desai teaches determining pruned weight column lines from the plurality of weight columns lines that correspond to each of the determined pruned weights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strachan, Hekmatshoartabari, Kim, and Park to include determining pruned weight column lines from the plurality of weight column lines that correspond to each of the determined pruned weights because Desai suggests that this saves power [0206].
14.	As per Claim 3, Strachan teaches wherein the hardware accelerator comprises the plurality of weight column lines [0012, 0013, 0017].
	However, Strachan, Hekmatshoartabari, Kim, and Park do not teach wherein the hardware accelerator is programed to power off the determined pruned weight column lines.  However, Desai teaches determining when weight is zero during training, and eliminating the entire clock (performing clock gating) for any zero values, thus saving compute power for zero activations [0206].  Since Strachan teaches wherein the hardware accelerator comprises the plurality of weight column lines [0012, 0013, 0017], this teaching from Desai can be implemented into the weight column lines of Strachan so that it determines the weight column lines with weight that is zero, and performs clock gating for those weight column lines so that they are pruned, which powers off those weight column lines.  Thus, the combination of Strachan and Desai teaches wherein the hardware accelerator is programmed to power off the determined pruned weight column lines.  This would be obvious for the reasons given in the rejection for Claim 2.
15.	As per Claim 4, Strachan and Hekmatshoartabari do not expressly teach periphery circuitry element.  However, Kim teaches a plurality of periphery circuits update weight values (col. 4, lines 37-44; col. 5, lines 21-30).  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Strachan, Hekmatshoartabari, Kim, and Park do not teach wherein the hardware accelerator is programmed to power off each periphery circuitry element that corresponds to each of the respective weight column lines.  However, Desai teaches determining when weight is zero during training, and eliminating the entire clock (performing clock gating) for any zero values, thus saving compute power for zero activations [0206].  Also, the combination of Strachan and Desai teaches determining pruned weight column lines, as discussed in the rejection for Claim 2.  Since Kim teaches a plurality of periphery circuits update weight values (col. 4, lines 37-44; col. 5, lines 21-30), this teaching from Desai can be implemented into the periphery circuits of Kim so that it performs clock gating for each periphery circuitry element where the weight is zero, which powers off those periphery circuitry elements, thus saving compute power for zero activations.  Thus, the combination of Strachan, Kim, and Desai teaches wherein the hardware accelerator is programmed to power off each periphery circuitry element that corresponds to each of the respective pruned weight column lines.  This would be obvious for the reasons given in the rejection for Claim 2.
16.	As per Claim 7, Strachan teaches wherein the crossbar array is programmed to selectively determine weights that are include in the weight matrix (memory cells 108 of crossbar array 102 may be programmed according to a weight matrix of a neural network, value stored in the memory cells 108 may represent the values of a weight matrix, weight matrix may be mapped onto crossbar array 102, [0025]), and determine included weight column lines from the plurality of weight columns lines that correspond to each of the determined included weights (memory cells may be programmed according to a threshold current for a corresponding column line, [0041], [0025]).
Allowable Subject Matter
17.	Claims 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
18.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 5 and base Claim 1 and intervening Claims 2 and 4, and in particular, do not teach wherein the hardware accelerator is programmed to power off each of the periphery circuit elements by forming a less conductive path for an electrical signal for each of the respective pruned weight column lines such that a power consumption associated with the hardware accelerator is reduced.  Claim 9 depends from Claim 5, and therefore also contains allowable subject matter.
19.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 6 and base Claim 1 and intervening Claims 2 and 4, and in particular, do not teach wherein the hardware accelerator is programmed to power off each of the periphery circuit elements by re-routing an electrical signal from each of the respective pruned weight columns lines such that a power consumption associated with the hardware accelerator is reduced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611